--------------------------------------------------------------------------------

Exhibit 10.01
 
 
LOAN AGREEMENT (Amendment I) made effective September 20, 2013 (the “Effective
Date”) between Mercuriali Ltd., a limited company incorporated pursuant to the
laws of England and Wales (hereinafter referred to as  “Mercuriali”) and Samuel
Asculai of the City of Toronto (hereinafter “Asculai”) and Enhance Skin Products
Inc., a corporation incorporated pursuant to the laws of the State of Nevada
(hereinafter referred to as the “Enhance”)
 
WHEREAS Mercuriali, Asculai and Enhance are parties to a Loan Agreement dated
March 4, 2013 (hereinafter the “The Loan Agreement”)
 
WHEREAS Enhance and Asculai are parties to a Loan Agreement (hereinafter the
“Asculai Loan Agreement”) and a General Security Agreement dated October 14,
2011 (hereinafter the “Asculai GSA”);
 
AND WHEREAS Mercuriali and Enhance are parties to a Termination and Settlement
Agreement dated July 12, 2010 (hereinafter the “Mercuriali Termination
Agreement”) and a General Security Agreement made on March 4, 2013 (hereinafter
the “Mercuriali GSA”);
 
AND WHEREAS the parties wish to amend their respective rights and obligations
with respect to the priority of claims in repect of the amounts loaned to
Enhance by Asculai and Mercuriali;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
1. Loan Amounts.


(a)
As of July 31, 2013 (“Reporting Date”), Asculai has loaned Enhance $93,785
(hereinafter the “Asculai Loan Amount”).  The Asculai Loan Amount will be
increased by any amount loaned by Asculai to Enhance since the Reporting Date or
during the term of this Agreement.



(b)
As of the Reporting Date, Enhance owes Mercuriali $108,188(hereinafter “the
“Mercuriali Loan Amount”)The Mercuriali Loan Amount will be increased in the
event that Mercuriali loans additional monies to Enhance during the term of this
Agreement.

 
Clause 2 to The Loan Agreement is removed in its entirety and replaced as
follows;
 
2. Security Agreements and Priority.


(a)
The Asculai Loan Amount is secured pursuant to the Asculai GSA, the terms,
conditions and provisions of which shall be, and hereby are, ratified, affirmed
and confirmed as the agreement of Enhance and Asculai regarding the matters
specified by those terms, conditions and provisions.



(b)
The Mercuriali Loan Amount is secured pursuant to the Mercuriali GSA, the terms,
conditions and provisions of which shall be, and hereby are, ratified, affirmed
and confirmed as the agreement of Enhance and Mercuriali regarding the matters
specified by those terms, conditions and provisions.



(c)
In the event of a Default, impairment of assets or any amounts otherwise become
due and payable under clause 5 to the Mercuriali GSA and Asculai GSA, claims by
Mercuriali and Asculai against the assets and/or Collateral of Enhance shall be
satisfied in the following order:

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
(i)
First Priority: Mercuriali shall have a priority claim over Asculai against
Enhance’s cash or cash equivalents;
and Enhance’s assets and/or Collateral, other than cash or cash equivalents, for
repayment of an amount up to $75,000:;

 
(ii)
Second Priority: Mercuriali and Ascuali shall have equal priority against
Enhance’s assets and/or Collateral for any monies advanced after the date of
this Amendment and shall be paid pro-rata to the additional monies advanced by
each party;

 
(iii)
Third Priority: Any remaining claims of Asculai and Mercuriali shall have equal
priority and shall be paid pro rata to outstanding balances owed to each party.



(d)
In the event of a Default, impairment of assets or any amounts otherwise
becoming due and payable under clauses 5 to the Mercuriali GSA and Asculai GSA,
Mercuriali and Enhance agree that:



 
(i)
they shall provide three (3) days prior written notice to the other before
seeking to exercise any rights set out in clauses 7, 8 or 9 of the Mercuriali
GSA or Ascuali GSA, as the case may be;

 
(ii)
Mercuriali shall have the first right to appoint a Receiver and manager of the
Collateral and if Mercuriali fails to do so within a reasonable period of time
after notice having been provide pursuant to clause 2(d)(i) above, Asculai shall
have the right to appoint a receiver and manager of the Collateral;

 
(iii)
notwithstanding any provision of the Mercuriali GSA or the Asculai GSA, all
monies received by the Receiver in carrying out his appointment shall be
received in trust for and paid over to Mercuriali and Enhance in accordance with
the priorities set out in this Agreement;

 
(iv)
notwithstanding any provision of the Mercuriali GSA or the Asculai GSA, all
monies received by the the Creditor in the event it exercises its rights set out
in clause 8 of the Mercuriali GSA or Asculai GSA, shall be received in trust for
and paid over to Mercuriali and Enhance in accordance with the priorities set
out in this Agreement; and

 
(v)
any notice required or permitted to be given under this clause may be given by
email.

 
3. Other Provisions.
 
All other provisions of The Loan Agreement not hereby amended shall remain in
full force and effect and all capitalized termsshall have the same meaning as
set out in The Loan Agreement and the Mercuriali GSA.
 
4. Governing Law
 
This Agreement and all of the rights and obligations arising herefrom shall be
interpreted and applied in accordance with the laws of the State of Nevada and
the courts of the State of Nevada shall have the non- exclusive jurisdiction to
determine all disputes relating to the Agreement and all of the rights and
obligations created hereby.
 
 
IN WITNESS WHEREOF the parties here have caused this Agreement to be executed
and delivered effective as of the date first written above.
 
 

MERCURIALI LTD.      ENHANCE SKIN PRODUCTS INC.    SAMUEL ASCULAI              
                Donald Nicholson   Drasko Puseljic     Chief Executive   General
Counsel    

 
 
 
 

--------------------------------------------------------------------------------